UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 29, 2012 MAN AHL FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 0-54140 27-2365025 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 4 World Financial Center, 10th Floor 250 Vesey Street, New York, NY 10080 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code: (212) 449-3517 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a)(1) Effective February 29, 2012, the Limited Liability Company Operating Agreement of Man AHL FuturesAccess LLC (the “Registrant”) has been amended.The Registrant’s Amended and Restated Limited Liability Company Operating Agreement is being filed as an exhibit. (2)The amendments revised the Registrant’s Limited Liability Company Operating Agreement with respect to the following, among other things: (i) clarifying that the Registrant is an affiliate of Bank of America Corporation; (ii) providing for the issuance and redemption of fractional units of limited liability company interest in the Registrant (“Units”); (iii) clarifying certain terms applicable to Class M Units, as well as terms applicable to other Classes of Units; (iv) clarifying that an investor can transfer the economic benefit of ownership of its Units without the consent of the manager of the Registrant (the “Sponsor”); (v) clarifying certain terms relating to the withdrawal of seed capital by the Sponsor and/or its affiliates; and (vi) clarifying that matters subject to the consent or vote of investors will not take into account any Units held by Sponsor related parties. 2 Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Amended and Restated Limited Liability Company Operating Agreement of Man AHL FuturesAccess LLC. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAN AHL FUTURESACCESS LLC By: Merrill Lynch Alternative Investments LLC, its Manager By: /s/ Barbra E. Kocsis Name: Barbra E. Kocsis Position: Chief Financial Officer and Vice President Date: March 6, 2012 4 MAN AHL FUTURESACCESS LLC FORM 8-K INDEX TO EXHIBITS Exhibit Exhibit 3.02 Amended and Restated Limited Liability Company Operating Agreement of Man AHL FuturesAccess LLC. 5
